Dissenting Opinion.
Manning, O. J.
I cannot assent to the doctrine that the widow’s portion under the act of 1852 ranks the burial expenses, and those for settling the succession, nor am I aware that it has been thus invariably held by this court.
The question was first presented in Eoulkes’ succession, 12 Annual, 537. when the court held the contrary doctrine. The language then used was — “ our construction of this law is, that the destitute widow’s portion primes all privileges created previous to the death of the party and sub*672sequently to the passage of the act of 1852, except that of a vendor, but that it yields to funeral expenses, the expenses of last illness, and law-charges growing out of the administration and settlement of the succession.” A dissenting opinion was read in that case in which it was argued that by the terms of the act of 1852, the widow's portion must rank everything but the vendor’s privilege and the expenses of selling the property, but it was an argument against the decision of the court.
In Bouvet’s case 25 Annual, 431. the point before the court was, whether the widow’s portion should prevail against the lessor’s privilege, and in Cooley’s case, 26 Annual, 166. it was whether the minor’s portion under same act of 1852 primed that of the vendor of' movables, and these decisions are authority on those points alone. All else is obiter dicta. In Rawls’ case, 27 Annual, 560. it does not appear, nor can it be reasonably inferred from the language of the court, that the contest there was between the widow for her portion, and the funeral expenses and necessary law charges, but the doctrine is announced, and much too broadly, that the portion of the widow under the act of 1852 is superior to all other privileges, except those of the vendor and those to secure the payment of expenses in selling the property.
So far then from this court- uniformly holding this doctrine, the Reports shew that it has never been held until the last published volume,if wo may indeed so interpret that decision. I prefer to follow the dictum in the 14th Annual.
So far as I can perceive from the reports of the decisions, the question of rank between the widow and the succession privileges, necessarily created after the death of the decedent, has never been broadly presented since the Foulkes case until now. This case presents it squarely. The assets of the succession are one thousand and fifty-two dollars. The widow claims nearly all of it. The administrator had the dead man buried, paid for his grave, for decent apparel in which to bury him, paid the court charges and law expenses, confessedly necessary to properly and legally settle the succession, and presented his account with proper vouchers. He is entitled to the credits which he claims for payment of these items. Frequent decision of this question, contrary to so equit- ’ able a judgment as that, and a long and unquestioned construction of the statute in accordance with it, in cases where the question was directly involved, might induce me to adopt such construction, in deference to the principle stare decisis, which all courts recognize as a salutary rule. But I do not discover that the point was ever presented except in the Foulkes case and in the present-, and I think the decision here should follow the decision in that case. And I prefer to rest the judgment upon that ground, rather than upon the one adopted by my brethren.